Plaintiff excepts and appeals for the reason that the court declined to allow plaintiff for the rents of the property from 1 June, 1918, the date when the contract was to take effect, the portion of the judgment which embodies the ruling being as follows: "In making the above calculation as to the amounts due by the respective parties, and in considering the suggestion of the defendant that specific performance should not be decreed in this case, the court took into consideration the testimony in respect to the laches of the plaintiff, the increase in the value of the property, and all the other facts and circumstances testified to, and in passing upon the right to specific performance of the contract, considered in its discretion that if specific performance were granted, the defendant should not be required to account for the rents from 1 June, 1918, until demand was made for the deed in July, 1919, and said rents are not included in the amounts above set forth." *Page 378 
It is the accepted position with us that a vendee is entitled to specific performance of a binding contract to convey land. Combes v. Adams,150 N.C. 64, citing in illustration Rudisill v. Whitener, 146 N.C. 403;Boles v. Caudle, 133 N.C. 528; Whitted v. Fuquay, 127 N.C. 68. And when such right is properly established, it must be enforced as the parties have made it, or as far as practicable under existent circumstances. This is a legal or recognized equitable right, and may not be modified or withheld in the discretion of the court merely because of some delay of the claimant to move in the matter, unless such delay be of a kind and extent as to create an abandonment or some recognized legal or equitable modification of the rights under the contract or the remedy to enforce the same. On the facts presented, the jury have established a breach of defendant's contract to convey her house and lot to plaintiff, the papers to be drawn and take effect as of 1 June, 1918, and in the judgment plaintiff has been held to account for interest from that date on the contract price. On an issue submitted, and under a correct charge, the jury have found that there has been no abandonment of the contract by the parties, and the right to specific performance has been established by the verdict as of 1 June, 1918. In such case and under the rules ordinarily prevailing plaintiff is entitled to the rents from the time when by the term of the contract the deed should have been made. We find nothing on the record to justify a modification of plaintiff's rights in the premises. Combes v. Adams, supra;Miller v. Jones, 68 W. Va., p. 526; 36 Cyc., 789; 25 R. C. L., 341; Fry on Specific Performance, Fifth Edition, sec. 1147.
In the citation to Cyc. the principle applicable is stated as follows: "The decree should conform to the contract. It cannot add to the contract a promise not made. The court will not make a contract for the parties, but where exact enforcement is impracticable, plaintiff may sometimes have approximate relief in some other which will secure to him the substantial advantages of his contract."
On the facts presented we are of opinion that the judgment should be reformed so as to allow plaintiff for the rents from 1 June, 1918, the day when the deed should have been made, and plaintiff charged with interest from that date on the contract price.
Defendant's appeal, No error.
Plaintiff's appeal, Modified.
Plaintiff allowed rents from 1 June, 1918. *Page 379